



Exhibit 10.17
















PENTAIR, INC.


NON-QUALIFIED DEFERRED COMPENSATION PLAN






































As Amended and Restated Effective as of April 30, 2018









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I HISTORY, PURPOSE AND EFFECTIVE DATE OF PLAN
1
 
 
Article II DEFINITIONS AND CONSTRUCTION
3
Section 2.1.
Definitions.
3
Section 2.2.
Eligibility to Participate.
9
Section 2.3.
Purpose.
9
Section 2.4.
Construction.
10
 
 
 
Article III PARTICIPANT DEFERRALS
11
Section 3.1.
Election to Participate.
11
Section 3.2.
Amount of Participant’s Deferrals.
12
Section 3.3.
Payment of Deposits to Trustee.
13
 
 
 
Article IV EMPLOYER CONTRIBUTIONS
14
Section 4.1.
Employer Discretionary Contribution.
14
Section 4.2.
Employer Matching Contribution.
14
Section 4.3.
Limit on Compensation for Purposes of Employer Contributions.
15
Section 4.4.
Payment of Deposits to Trustee.
15
 
 
 
Article V TRUSTEE AND TRUST AGREEMENT
16
Section 5.1.
Appointment.
16
Section 5.2.
Fees and Expenses.
16
Section 5.3.
Use of Trust.
16
Section 5.4.
Responsibility and Authority for Fund Management.
16
Section 5.5.
Trust Assets.
17
 
 
 
Article VI INVESTMENT; PARTICIPANT’S ACCOUNTS
18
Section 6.1.
Allocation and Reallocation of Before-Tax Deposits and Employer Contributions.
18
Section 6.2.
Allocation of Deferred Equity Awards.
18
Section 6.3.
Investment of Deposits and Employer Contributions.
19
Section 6.4.
Participant’s Accounts.
20
Section 6.5.
Beneficiaries.
20
 
 
 
Article VII PAYMENT OF ACCOUNTS
21
Section 7.1.
Time and Form of Payments.
21
Section 7.2.
Distribution Due to Death.
22
Section 7.3.
Payment of Employer Contributions.
22
Section 7.4.
Later Payment Deferral Elections.
23
Section 7.5.
Miscellaneous.
23
 
 
 
Article VIII EMERGENCY WITHDRAWALS
24
Section 8.1.
Restricted Withdrawals.
24
 
 
 



i



--------------------------------------------------------------------------------





 
 
 
Article IX PLAN ADMINISTRATION
25
Section 9.1.
Committee.
25
Section 9.2.
Organization and Procedure.
26
Section 9.3.
Delegation of Authority and Responsibility.
26
Section 9.4.
Use of Professional Services.
26
Section 9.5.
Fees and Expenses.
26
Section 9.6.
Communications
26
Section 9.7.
Claims.
27
 
 
 
Article X PLAN AMENDMENTS, PLAN TERMINATION, AND MISCELLANEOUS
28
Section 10.1.
Amendments and Termination.
28
Section 10.2.
Non-Guarantee of Employment.
29
Section 10.3.
Rights to Trust Asset.
29
Section 10.4.
Suspension of Rules.
29
Section 10.5.
Requirement of Proof.
30
Section 10.6.
Indemnification.
30
Section 10.7.
Non-Alienation and Taxes.
30
Section 10.8.
Not Compensation Under Other Benefit Plans.
31
Section 10.9.
Savings Clause.
31
Section 10.10.
Facility of Payment.
32
Section 10.11.
Requirement of Releases.
32
Section 10.12.
Board Action.
32
Section 10.13.
Computational Errors.
32
Section 10.14.
Unclaimed Benefits.
32
Section 10.15.
Communications.
32
 
 
 
Article XI TRANSITIONAL RULES
33
Section 11.1.
Introduction.
33
Section 11.2.
Amounts Deferred Under Prior Plan.
33





ii



--------------------------------------------------------------------------------






PENTAIR, INC.


NON-QUALIFIED DEFERRED COMPENSATION PLAN




ARTICLE I
HISTORY, PURPOSE AND EFFECTIVE DATE OF PLAN


Effective January 1, 1993, Pentair, Inc. (“Pentair”) established a non-qualified
deferred compensation plan (the “Plan”) for the benefit of certain management
and highly compensated employees of Pentair and various companies in the Pentair
controlled group. Under the Plan as so initially established, eligible
participants could elect to defer receipt of base and bonus compensation in
exchange for the unfunded, unsecured promise of the participant’s employing
company to pay the amounts deferred, plus earnings, at the time and in the
manner selected by the participant when making a deferral election. Until the
time of payment, the amounts deferred under the Plan, adjusted for any earnings
credited with respect to those amounts, remain subject to the claims of the
general creditors of the participant’s employing company.
Pentair amended and restated the Plan, effective January 1, 1996, January 1,
1999, and January 1, 2002. As so amended and restated, the Plan continued to
permit eligible employees of Pentair and its affiliates to defer receipt of base
and bonus compensation in exchange for the unsecured promise of the
participant’s employing company to pay these amounts, as adjusted for earnings
or losses by reference to deemed investment options selected by each
participant, and commencing January 1, 1996 provided for the replacement of
benefits no longer available to certain participants under the Pentair
Retirement Savings and Stock Incentive Plan due to certain limitations imposed
by the Internal Revenue Code of 1986.
Pentair amended the Plan in 2005 to reflect the 2004 acquisition of the WICOR,
Inc. group of companies, and the extension of the Plan in 2005 to eligible
employees of such group, and to qualify generally the Plan, the elections made
thereunder, and the Plan’s administration, for amounts deferred and contributed
for periods after 2004, by the provisions of Section 409A of the Internal
Revenue Code of 1986 and guidance thereunder issued by the Internal Revenue
Service.
Pentair amended the Plan effective January 1, 2009, to reflect final Treasury
Regulations under Section 409A of the Internal Revenue Code of 1986, as well as
certain other changes. This document governs amounts deferred on or after
January 1, 2005. Amounts deferred prior to January 1, 2005, are governed by
terms of the Plan as in effect on December 31, 2004, which are contained in a
separate document.
Pentair amended and restated the Plan effective October 1, 2010, to clarify the
types of compensation that may be deferred under the Plan.
Pentair amended and restated the Plan effective September 28, 2012 to reflect
the effect of the merger (the “Merger”) contemplated by the Merger Agreement,
dated as of March 27, 2012, by and among the Company, Tyco International Ltd.,
Pentair Ltd., Panthro Acquisition


iii



--------------------------------------------------------------------------------





Co. and Panthro Merger Sub, Inc., as amended, pursuant to which, on September
28, 2012, the Company became an indirect wholly-owned subsidiary of Pentair Ltd.
and the Company’s common stock was converted into the right to receive common
shares of Pentair Ltd.
Pentair amended the Plan effective as of September 17, 2013 to change the
definition of spouse so that it is consistent with Pentair’s qualified
retirement plans and the definition used by the Internal Revenue Service.
Pentair subsequently amended the Plan to make certain administrative changes
effective as of January 1, 2014 and provided that individuals who were eligible
to participate in the Flow Controls Supplemental Savings and Retirement Plan
when it was frozen with respect to new deferrals effective as of January 1, 2014
were to be considered eligible employees under the Plan effective January 1,
2014, subject to certain limitations.
Pentair amended and restated the Plan in connection with the merger of Pentair
Ltd. with and into Pentair plc effective as of the Re-domicile Date (as defined
below) pursuant to which each shareholder of Pentair Ltd. will receive an
ordinary share of Pentair plc in exchange for each Pentair Ltd. common share
held immediately prior to the merger.
The Plan is being amended and restated in connection with the spin-off of nVent
Electric plc from Pentair plc, effective as of April 30, 2018, pursuant to which
each shareholder of Pentair plc will receive an ordinary share of nVent Electric
plc.
The Plan is for the benefit of a select group of management and highly
compensated employees. Benefits under the Plan are unfunded and unsecured
general obligations of Pentair and its participating affiliates. Plan
participants have the status of unsecured general creditors of their employing
company. Any assets acquired or set aside for purposes of providing or
measuring, or both, this deferred compensation may be held in a grantor trust as
the property of the participant’s employing company and subject to the claims of
its general creditors. To the extent any assets are held in a grantor trust, the
terms and provisions of the trust document will control in all cases where it is
in conflict with the Plan.


iv



--------------------------------------------------------------------------------





ARTICLE II
DEFINITIONS AND CONSTRUCTION


Section 2.1     Definitions.    Unless the context clearly or necessarily
indicates the contrary, when capitalized the following words and phrases shall
have the meanings shown when used in this Article or other parts of the Plan.
(1)    “Accounts” are the accounts under the Plan to be maintained for each
Participant or the Beneficiary of a deceased former Participant.
(2)    “Administrator” is the person assigned by the Company or Committee to
handle the day-to-day administration of the Plan.
(3)    “Base Compensation” includes the items of remuneration paid to or on
behalf of a Participant for services rendered to a Participating Employer as an
Employee, as listed or described in the left-hand column of Schedule 1, but not
including any such items listed or described in the right-hand column of
Schedule 1. If a remuneration item is not listed or described in Schedule 1, the
Committee shall determine whether such item is included or excluded from Base
Compensation by taking into account the nature of the item and its similarity to
an item which is so listed.
(4)    “Before-tax Deposits” are compensation deferrals of Base Compensation
and/or Bonus Compensation made under the Plan at the election of a Participant
pursuant to Article III.
(5)    “Beneficiary” is the individual, trust or other entity designated as such
in writing by a Participant in accordance with applicable Plan provisions, or
such person as otherwise determined under the Plan, to receive benefits
accumulated hereunder in the event of the Participant’s death. If a Participant
is married at the time of death, the sole Beneficiary shall be the Participant’s
Spouse at such time unless the Spouse has otherwise waived or released the right
to be named as a beneficiary hereunder, or to be considered as the Participant’s
surviving Spouse for such purposes (e.g., an enforceable prenuptial agreement),
as determined in the discretion of the Committee, or the Spouse has consented in
writing to the designation of a different Beneficiary and such consent is
witnessed by an authorized Plan representative or a notary public.
(6)    “Bonus Compensation” is compensation awarded to a Participant pursuant to
one of the plans listed on Schedule 2. Compensation awarded to a Participant
under any other incentive plan shall not be treated as Bonus Compensation.
(7)    “Change in Control” or “CIC” is:
(i)
any one of the following occurring prior to or upon the consummation of the
Merger:

(A)
When a person, or more than one person acting as a group, acquires more than
fifty percent (50%) of the total fair market value or total voting power of the
Company’s stock;



v



--------------------------------------------------------------------------------





(B)
When a person, or more than one person acting as a group, acquires within a
twelve (12) month consecutive period, ending with the date of the most recent
stock acquisition, stock of the Company possessing at least thirty percent (30%)
of the total voting power of the Company’s stock;

(C)
When a majority of the members of the Company’s board of directors is replaced
within a twelve (12) month period by directors whose appointment or election is
not endorsed by a majority of the members of such board as constituted before
such appointment or election; or

(D)
When a person, or more than one person acting as a group, acquires within a
twelve (12) month consecutive period assets from the Company or an entity
controlled by the Company that have a total gross fair market value equal to
seventy-five percent (75%) of the total fair market value of the assets of the
Company and all such entities.

Once a person or group acquires stock meeting the thresholds set forth in
paragraphs (A) and (B) immediately preceding, additional acquisitions of such
stock by that person or group shall be ignored in determining whether another
CIC has occurred. Asset transfers between or among controlled entities as
determined before such transfers shall not be considered in applying
paragraph (D) immediately preceding. This provision shall be interpreted and
administered in a manner consistent with the definition of a “change of control”
under Code section 409A.
(ii)
any one of the following occurring after the consummation of the Merger:



(A)
When a person, or more than one person acting as a group, acquires more than
fifty percent (50%) of the total fair market value or total voting power of (1)
prior to the Re-domicile Date, Pentair Ltd.’s common shares or (2) on or after
the Re-domicile Date, Pentair plc’s ordinary shares;

(B)
When a person, or more than one person acting as a group, acquires within a
twelve (12) month consecutive period, ending with the date of the most recent
stock acquisition (1) prior to the Re-domicile Date, common shares of Pentair
Ltd. or (2) on or after the Re-domicile Date, ordinary shares of Pentair plc, in
either case possessing at least thirty percent (30%) of the total voting power
of such common shares or ordinary shares, as applicable; provided that no such
twelve (12) month period may include any period prior to the consummation of the
Merger;



vi



--------------------------------------------------------------------------------





(C)
When a majority of the members of the board of directors of (1) prior to the
Re-domicile Date, Pentair Ltd. or (2) on or after the Re-domicile Date, Pentair
plc is replaced within a twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of such board as
constituted before such appointment or election; provided that no such twelve
(12) month period may include any period prior to the consummation of the
Merger; or

(D)
When a person, or more than one person acting as a group, acquires within a
twelve (12) month consecutive period assets from (1) prior to the Re-domicile
Date, Pentair Ltd. or an entity controlled by Pentair Ltd. or (2) on or after
the Re-domicile Date, Pentair plc or an entity controlled by Pentair plc that,
in either case, have a total gross fair market value equal to seventy-five
percent (75%) of the total fair market value of the assets of Pentair Ltd. or
Pentair plc and all such entities, as applicable; provided that no such twelve
(12) month period may include any period prior to the consummation of the
Merger.

Once a person or group acquires shares meeting the thresholds set forth in
paragraphs (A) and (B) immediately preceding, additional acquisitions of such
shares by that person or group shall be ignored in determining whether another
CIC has occurred. Asset transfers between or among controlled entities as
determined before such transfers shall not be considered in applying paragraph
(D) immediately preceding. This provision shall be interpreted and administered
in a manner consistent with the definition of a “change of control” under Code
section 409A.
(8)    “Code” is the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to refer to successor provisions thereto and the regulations promulgated
thereunder.


(9)    “Committee” is the Committee described in Article IX.


(10)    “Company” is Pentair, Inc., a Minnesota corporation, or any successor
thereto.
(11)    “Disabled” or “Disability” is a physical or mental condition, resulting
from physical or mental sickness or injury, which prevents the individual while
an Employee from engaging in any substantial gainful activity, and which
condition can be expected to last for a continuous period of not less than
twelve (12) months. For purposes of applying Section 3.2(c), however, the
immediately preceding sentence shall be applied by substituting “six (6) months”
for “twelve (12) months.”


(12)    “Employee” is an individual who is (i) employed by a Participating
Employer, (ii) a highly compensated or key management employee of a
Participating Employer


vii



--------------------------------------------------------------------------------





as determined by the Committee, (iii) in an employment position or salary grade
classified by the Company as eligible to participate in the Plan, and (iv)
eligible to participate in the RSIP. In the event an individual satisfies the
foregoing requirements except he or she is not eligible to participate in the
RSIP (e.g., an individual within an employee group to which the RSIP has not
been extended), such individual may, in the discretion of the Committee, be
considered an Employee solely for purposes of allowing such individual to elect
Before-tax Deposits and not for purposes of being eligible for Employer
Contributions.
(13)    “Employer” is the Company and, except as prescribed by the Committee,
each other corporation or unincorporated business which is a member of a
controlled group of corporations or a group of trades or businesses under common
control (within the meaning of Code section 414(b) or (c)) which includes the
Company, but with respect to other business entities during only the periods of
such common control with the Company.
(14)    “Employer Contributions” are amounts contributed under the Plan by
Participating Employers pursuant to Article IV, and includes Employer
Discretionary Contributions described in Section 4.1 and Employer Matching
Contributions described in Section 4.2.
(15)    “Equity Awards” are share-related awards granted under the Omnibus
Incentive Plan that are designated as eligible to be deferred under this Plan in
the award letter or other document evidencing such award.
(16)    “ERISA” is the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a specific provision of the Code shall be deemed to
refer to successor provisions thereto and the regulations promulgated
thereunder.
(17)    “Fair Market Value” has the meaning ascribed in the Omnibus Incentive
Plan.
(18)    “Investment Fund” is a deemed investment made available by the Committee
and selected (or deemed selected) by a Participant for purposes of crediting
investment earnings and losses to a Participant’s Account.
(19)    “nVent Equity Awards” are awards relating to nVent Shares granted in
connection with an Equity Award at the time of the spin-off of nVent Electric
plc from Pentair plc, $0.01.    
(21)    “nVent Share Unit” is a unit that has a value equal to one nVent Share.


(22)    “nVent Share Unit Fund” is the Investment Fund described in Section
6.2(b), which is deemed invested in nVent Shares.
(23)    “Omnibus Incentive Plan” is (i) with respect to awards granted prior to
the Merger, the Pentair plc 2008 Omnibus Stock Incentive Plan (formerly known as
the Pentair,


viii



--------------------------------------------------------------------------------





Inc. 2008 Omnibus Stock Incentive Plan), as it may be amended from time to time,
and (ii) with respect to awards granted on or after the Merger, the Pentair plc
2012 Stock and Incentive Plan (formerly known as the Pentair Ltd. 2012 Stock and
Incentive Plan), or any successor thereto, as it may be amended from time to
time.
(24)    “Participant” is an individual who has validly elected to participate
hereunder and who has elected Before-tax Deposits, deferrals of Equity Awards or
is entitled to receive Employer Contributions. An individual who has become a
Participant shall continue as a Participant until the earlier of his or her
death and the date the balance in his or her Account has been paid.
(25)    “Participating Employer” is the Company and each other Employer, except
as otherwise prescribed by the Committee or the terms of any purchase agreement
entered into with respect to the Company’s or an affiliates acquisition of such
Employer.
(26)    “Performance-Based Compensation” is Bonus Compensation or Equity Awards
the amount of which, or the entitlement to which, is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least twelve (12) months. Goals are
considered preestablished if established in writing no later than ninety (90)
days after the commencement of the performance period. Performance-Based
Compensation does not include any amount or payment that will be paid either
regardless of performance, or based upon a level of performance that is
substantially certain to be met at the time the criteria is established.
Notwithstanding the foregoing, Bonus Compensation or Equity Awards will be
considered Performance-Based Compensation if the compensation will be paid
regardless of satisfaction of the performance goals in the event of the
Participant’s death, Disability or a CIC, provided that payment under such
circumstances without regard to the satisfaction of the performance criteria
will not constitute Performance-Based Compensation.
(27)    “Plan Year” is the calendar year.
(28)    “Pre-Deferral Compensation” is the combined amount of Base and Bonus
Compensation which would have been paid in a Plan Year but for a Before-tax
Deposit election hereunder or a before-tax deposit election under the RSIP, or
both.
(29)    “Re-domicile Date” is the effective date of the consummation of the
merger of Pentair Ltd. with and into Pentair plc.
(30)    “Retirement” is an individual’s Separation from Service on or after the
attainment of age fifty-five (55) and the completion of at least ten (10) years
of service with one or more Employers.
(31)    “RSIP” is the Pentair, Inc. Retirement Savings and Stock Incentive Plan,
as amended, or any successor plan thereto.
(32)    “Separation Date” is April 30, 2018, the date upon which nVent Electric
plc spun-off from Pentair plc.


ix



--------------------------------------------------------------------------------





(33)    “Separation from Service” is the termination of employment as an
employee, from all business entities that comprise the Employer, for reasons
other than death or Disability. A Participant will be deemed to have incurred a
Separation from Service when the level of bona fide services performed by the
Participant for the Employer permanently decreases to a level equal to twenty
percent (20%) or less of the average level of services performed by the
Participant for the Employer during the immediately preceding thirty-six (36)
month period (or such lesser period of service). Notwithstanding the foregoing,
a Participant on a bona fide leave of absence from an Employer shall be
considered to have incurred a Separation from Service no later than the six (6)
month anniversary of the absence (or twenty-nine (29) months in the event of an
absence due to a Disability described in the last sentence of Section 2.1(11))
or the end of such longer period during which the individual has the right by
law or agreement to return to employment upon the expiration of the leave.
Notwithstanding the foregoing, if following the Participant’s termination of
employment from the Employer the Participant becomes a non-employee director or
becomes or remains a consultant to the Employer, then the date of the
Participant’s Separation from Service may be delayed until the Participant
ceases to provide services in such capacity to the extent required by Code
section 409A.
(34)    “Share” is, following the consummation of the Merger and prior to the
Re-domicile Date, a registered share of Pentair Ltd., nominal value CHF 0.50,
or, on and after the Re-domicile Date, an ordinary share of Pentair plc, nominal
value $0.01. No Shares have been authorized for issuance under this Plan. All
Shares payable under this Plan are issued from the Omnibus Incentive Plan.
(35)    “Share Unit Fund” is the Investment Fund described in Section 6.2(b),
which is deemed invested in Shares. The Share Unit Fund shall be used solely as
a means to track deferrals of Equity Awards.
(36)    “Share Unit” is a unit that has a value equal to one Share.
(37)    “Specified Employee” is a Participant who is a key employee for a Plan
Year, with such status as to that period becoming effective as of April 1st next
following such Plan Year and lasting until the following April 1st. A key
employee is an employee of an Employer who (i) at any time during the Plan Year
owns at least five percent (5%) of the stock (or capital or profits interest) of
an Employer, (ii) owns one percent (1%) of the stock (or capital or profits
interest) of an Employer and whose compensation exceeds the dollar limit for
such period described in Code section 416(1)(iii), or (iii) is an officer of an
Employer and whose compensation exceeds the dollar limit for such period
described in Code section 416(1)(i), as adjusted. No more than the lesser of
fifty (50) employees or ten percent (10%) of all employees shall be treated as
officers for that period by reason of clause (iii) immediately preceding. In the
event the number of officers exceeds such number, the employees included in such
number will be those with the highest compensation for that period.
(38)    “Spouse” is an individual whose marriage to a Participant is recognized
under the laws of the United States (or any one of the states) and who is
considered the Participant’s spouse by the Internal Revenue Service for purposes
of the Code.


x



--------------------------------------------------------------------------------





(39)    “Trust” is the Pentair, Inc. Non-Qualified Deferred Compensation Plan
Trust.
(40)    “Trustee” is the person appointed as the trustee under the Trust.
(41)    “Unforeseeable Emergency” is a severe financial hardship to the
Participant resulting from: an illness or accident to the Participant or his or
her Spouse or tax-dependent; the loss of a home due to an uncompensated (by
insurance or otherwise) casualty; and other similar extraordinary and
unforeseeable circumstances beyond the control of the Participant.
(42)    “Valuation Date” is, with respect to Investment Funds which correspond
to funds available under the RSIP, a date as of which such corresponding funds
are valued under the RSIP; with respect to other Investment Funds, it is the
last day of each Plan Year and such other dates as are prescribed by the
Committee.
Section 2.2.    Eligibility to Participate.
(a)Eligibility to Make Before-tax Deposits and Deferrals of Equity Awards.
Subject to the provisions of Article III, all Employees are eligible to elect
Before-tax Deposits and to defer Equity Awards.
(b)Eligibility for Employer Contributions. Employees eligible to receive an
Employer Discretionary Contribution for a Plan Year are described in Section
4.1(a), and Employees eligible to receive an Employer Matching Contribution for
a Plan Year are described in Section 4.2(a).
(c)Suspension of Eligibility. (1) Failure to Qualify as an Employee. Once an
individual becomes an Employee, such individual shall remain an Employee,
regardless of the identity of his or her Participating Employer, so long as he
or she continues to be described in Section 2.1(12). In the event an individual
becomes an Employee and thereafter remains employed by an Employer but not as an
Employee or such Employer is not then a Participating Employer, except as
directed by the Committee such individual’s eligibility to elect Before-tax
Deposits or deferrals of Equity Awards shall be suspended at the end of the Plan
Year in which such status change occurs and such individual’s eligibility to
receive an allocation of Employer Contributions shall be suspended immediately
on the date such status change occurs.
(2)    Resumption. Upon resuming status as an Employee, an individual whose
eligibility to participate in the Plan has been suspended may again elect
Before-tax Deposits or deferrals of Equity Awards under the Plan pursuant to the
provisions of Article III.
Section 2.3.    Purpose. As a tax-qualified plan, the RSIP is subject to various
Code provisions which limit artificially the contributions which can be made on
behalf of participants. The Plan is designed to offer the same contribution
formulas (without duplication) as are offered under the RSIP but without regard
to such Code provisions, including Code sections 401(a)(17) (compensation cap),
401(k) and 401(m) (annual discrimination tests and related rules for elective
and matching contributions), 402(g) and 414(v) (annual dollar limit on elective
contributions), and 415(c) (limit on annual additions). In addition, the Plan is
designed to offer participants the


xi



--------------------------------------------------------------------------------





ability to defer certain items of compensation that would not be able to be
deferred under the RSIP, such as equity awards granted under the Omnibus
Incentive Plan. It is intended that all Accounts represent retirement income
within the meaning of 4 USC § 114(b)(1)(I)(ii) if paid after termination of
employment. The Plan is not solely intended to provide benefits in excess of the
Code section 415 limits, however, and therefore it is not an “excess benefit
plan” as defined in ERISA section 3(36).
Section 2.4.    Construction.
(d)General. Wherever any words are used herein in the singular, masculine,
feminine or neuter form, they shall be construed as though they were used in the
plural, feminine, masculine or non-neuter form, respectively, in all cases where
such interpretation is reasonable. The words “hereof ,” “herein,” “hereunder,”
and other similar compounds of the word “here” shall mean and refer to this
entire document and not to any particular Article or Section. Titles of Articles
and Sections are for general information only, and the Plan is not to be
construed by reference thereto.
(e)Applicable Law. To the extent not preempted by ERISA or any other federal
statute, the Plan shall be construed and its validity determined according to
the substantive laws of the State of Minnesota, without reference to conflict of
law principles thereof. In case any provision of the Plan shall be held illegal
or invalid for any reason, the Plan shall be construed and enforced as if it did
not include such provision.


xii



--------------------------------------------------------------------------------





ARTICLE III
PARTICIPANT DEFERRALS


Section 3.1.    Election to Participate.
(a)    General. (1) Annual Election. Prior to January 1 of each Plan Year, an
Employee may elect: (A) to make Before-tax Deposits from his or her Base
Compensation that will be earned and paid in such Plan Year, (B) to make
Before-tax Deposits from his or her Bonus Compensation that will be earned (or
begin to be earned) in such Plan Year, (C) to defer all or a portion of his or
her Equity Awards that will be granted in such Plan Year (for this purpose, an
Equity Award shall be considered granted when the Company takes action to
approve such grant), and (D) the form and time of distribution of the Account
with respect to such Plan Year, as permitted by Section 7.1(b). Such election
shall be made as of the times the Committee may prescribe and shall be
irrevocable as of December 31 of the year immediately preceding the Plan Year
for which such elections are effective.
(2)    Mid-Year Elections: Bonus Compensation or Equity Award. If and to the
extent allowed by the Committee, an Employee also may elect Before-tax Deposits
from his or her Bonus Compensation and may elect to defer all or a portion of
his or her Equity Awards as follows:
(i)
If the Bonus Compensation or Equity Award qualifies as Performance-Based
Compensation, the election may be made no later than six (6) months before the
end of the performance period; or

(ii)
If the Bonus Compensation or Equity Award is subject to a substantial risk of
forfeiture that will not lapse until at least thirteen (13) months after the
date of award or grant (or earlier upon death, Disability or a CIC), the
election may be made no later than the first thirty (30) days after the date of
award or grant; provided that if the Bonus Compensation actually vests within
the first thirteen (13) months by reason of the Employee’s death, Disability, or
a CIC, then the deferral election shall be cancelled; or

(iii)
If the Bonus Compensation or Equity Award is subject to a substantial risk of
forfeiture that will not lapse until at least one year after the date of grant,
the election may be made at least one year prior to the date such award will
vest, provided that the amount is deferred for a minimum of five (5) years from
the date the Bonus Compensation or Equity Award vests.

Such election shall be made as of the times the Committee may prescribe and
shall be irrevocable as of the latest date permitted hereunder. If an Employee
has not previously elected a time and form of distribution with respect to the
Account to which the deferrals described herein will be credited, he or she may
do so as part of his or her deferral election hereunder.


xiii



--------------------------------------------------------------------------------





(b)    Participation During Plan Year.
(1)Initial Participation. An Employee who first becomes eligible to participate
in the Plan during a Plan Year may elect, within the first thirty (30) days of
becoming so eligible, (A) Before-tax Deposits from his or her Base Compensation
for that Plan Year earned and paid after such election, and (B) the form and
time of distribution of the Account with respect to such Plan Year, as permitted
by Section 7.1(b). Such individual may also make the elections described in
Section 3.1(a)(2), if applicable.
(2)Resumption of Participation. An individual who has been eligible to
participate in the Plan, who loses such eligibility by reason of a Separation
from Service or otherwise, and who again becomes eligible to participate in the
Plan, shall not be eligible to participate in the Plan for purposes of
authorizing Before-tax Deposits or deferrals of Equity Awards, and shall not be
eligible to receive an allocation of Employer Contributions, for the Plan Year
in which he or she again becomes so eligible unless he or she (i) has not been
eligible to make Before-tax Deposits or deferrals of Equity Awards for two (2)
or more consecutive years or (ii) has previously incurred a Separation from
Service and been paid all benefits under the Plan after such separation and
before again becoming eligible for the Plan.
(c)    nVent Equity Awards. Deferral elections for Equity Awards outstanding as
of the Separation Date shall automatically apply to related nVent Equity Awards.
Section 3.2.    Amount of Participant’s Deferrals.
(a)    Deferral Elections. At the time an Employee elects to make Before-tax
Deposits or defer an Equity Award for a Plan Year, he or she shall designate the
percentage of Base Compensation, Bonus Compensation, or Equity Awards to be
deferred. Except as described subsection (c), the percentage elected shall be
irrevocable with respect to the compensation to which it relates. In the event a
payroll period with respect to Base Compensation straddles the end of a Plan
Year, the election, if any, to defer for the Plan Year in which the payroll
period ends shall control the amount or rate to be deferred.
(b)    Maximum Deferrals and Coordination with the RSIP. The maximum deferrals
which may be elected by a Participant for a Plan Year shall be established from
time to time by the Committee and may be expressed as a maximum amount or
percentage. Different maximums may be applied to deferrals of Base, Bonus
Compensation, and Equity Awards or different items of Bonus Compensation and
Equity Awards. Such maximums shall be established before a Plan Year and shall
apply throughout that year, or shall apply to the award to which the maximum
relates. Any such maximums on Base and Bonus Compensation shall be first
absorbed by Before-tax Deposits and then, to the extent the maximum has not been
reached, by before-tax deposits under the RSIP.
(c)    Intra-Year Cessation of Before-tax Deposits. In the event a Participant
dies, becomes Disabled, or, as directed by the Committee, applies for and is
granted a distribution pursuant to Article VIII, Before-tax Deposits on behalf
of such Participant for the balance of the Plan Year shall be suspended. The
suspension shall be effective no later than the second payroll period ending
after the Participant’s death; two and one-half (2-1/2) months after


xiv



--------------------------------------------------------------------------------





the Participant becomes Disabled; or the second payroll period ending after the
Committee approves the distribution and directs the suspension, whichever is
applicable.
Section 3.3.    Payment of Deposits to Trustee. Unless otherwise directed by the
Committee, a Participating Employer shall remit amounts withheld as Before-tax
Deposits to the Trustee as soon as administratively feasible after such amounts
are withheld. In the event the Committee so otherwise directs or if the Trust
(or some other funding arrangement) does not then exist, then the amounts so
withheld shall be retained by the Participating Employer as part of its general
assets and, in order to determine investment earnings and losses thereon, shall
be allocated to one or more Investment Funds as determined by the Committee no
later than the first day of the second calendar month immediately following the
calendar month of such withholding.


xv



--------------------------------------------------------------------------------





ARTICLE IV
EMPLOYER CONTRIBUTIONS


Section 4.1.    Employer Discretionary Contribution.
(a)    Eligibility for Employer Discretionary Contributions. Employees eligible
to receive an Employer Discretionary Contributions for a Plan Year shall be
those individuals
(i)
eligible to elect Before-tax Deposits for that year;

(ii)
who are eligible to receive an employer discretionary contribution under the
RSIP for that year;

(iii)
whose covered compensation under the RSIP for that Plan Year is:

(1)
actually limited by the applicable dollar amount provided for under Code section
401(a)(17), or

(2)
reduced by reason of Before-tax Deposits; and

(iv)
who are employed by an Employer as of the end of that Plan Year; provided,
however, that such year-end employment shall not be required for the year in
which employment ends due to death, Disability, or Retirement.

(b)    Amount of Discretionary Contribution. Participating Employers shall make
an Employer Discretionary Contribution on behalf of their eligible Employees for
a Plan Year in an amount equal to (i) the employer standard discretionary
contribution rate in effect under the RSIP for the Plan Year (as determined by
the Committee) multiplied by the eligible Employee’s Pre-Deferral Compensation
for the Plan Year, up to the applicable dollar limit under Section 4.3, less
(ii) the employer standard discretionary contribution (as determined by the
Committee) made on behalf of such Employee to the RSIP for that year.
Section 4.2.    Employer Matching Contribution.
(a)    Eligibility for Employer Matching Contributions. Employees eligible to
receive an Employer Matching Contribution for a Plan Year shall be those
individuals
(i)
who are eligible to receive an employer matching contribution under the RSIP for
such year;

(ii)    whose covered compensation under the RSIP for that Plan Year is:
(1)
actually limited by the applicable dollar amount provided for under Code section
401(a)(17), or

(2)    reduced by reason of Before-tax Deposits; and


xvi



--------------------------------------------------------------------------------





(i)
who are employed by an Employer as of the end of that Plan Year; provided,
however, that such employment shall not be requested for the year in which such
employment ends due to death, Disability, or Retirement.

(b)    Amount of Matching Contribution. With respect to each Employee eligible
to receive an Employer Matching Contribution for a Plan Year, that Employee’s
Participating Employer shall contribute a matching contribution equal to A - B,
where A equals the matching contribution which would have been made on his or
her behalf under the RSIP for that year assuming:


(i)
the covered compensation limit thereunder was the applicable dollar limit for
that year under Section 4.3,

(ii)
the provisions of Code sections 401(k) and (m), 402(g), 414(v), and 415(c) (and
any similar or analogous Code limits on the amount or rate of contributions
under the RSIP) did not apply,

(iii)
all Before-tax Deposits for such year had been made for that year under the
RSIP,

(iv)
covered compensation thereunder included Before-tax Deposits made with respect
to that year, and

B equals the matching contributions made on his or her behalf under the RSIP for
that year. In determining B, payment of the matching contribution to the
Employee under the RSIP to satisfy Code section 401(m) shall be ignored but any
forfeiture of such contribution shall, if in fact taken into account in
determining B, reduce B.
Section 4.3    Limit on Compensation for Purposes of Employer Contributions.
The maximum amount of the aggregate of a Participant’s Base Compensation and
Bonus Compensation that will be considered for purposes of determining Employer
Contributions shall be established from time to time by the Committee and shall
be communicated to the Participants. For the Plan Year beginning January 1,
2008, the maximum amount of the aggregate of a Participant’s Base Compensation
and Bonus Compensation for purposes of determining Employer Contributions shall
be $700,000.
Section 4.4    Payment of Deposits to Trustee.
Unless otherwise directed by the Committee, a Participating Employer shall pay
its share of the Employer Contributions for a Plan Year as soon as
administratively feasible after the entire Employer Contribution for such year
has been determined. In the event the Committee so otherwise directs or if the
Trust (or some other funding arrangement) does not then exist, then such share
shall be retained by the Participating Employer as part of its general assets
and, in order to determine investment earnings and losses thereon, shall be
allocated to one or more Investment Funds as determined by the Committee no
later than the first day of the calendar month immediately following the
calendar month in which such entire Contribution has been determined.


xvii



--------------------------------------------------------------------------------







ARTICLE V.
TRUSTEE AND TRUST AGREEMENT


Section 5.1    Appointment.


(a)    General. The Plan is an unfunded deferred compensation arrangement.
Neither the Company nor any Participating Employer shall be required to
establish a trust or to in any way segregate assets for purposes of funding or
otherwise providing benefits under the Plan. The Company may, however, in its
sole discretion, establish and maintain an unfunded grantor trust with one or
more persons selected by the Committee to act as Trustee. If a Trustee is so
appointed, such Trustee shall hold, manage, administer and invest the assets of
the Trust, reinvest any income, and make distributions in accordance with the
directions of the Committee and the provisions of the Plan and Trust. The trust
agreement shall be in such form and contain such provisions as the Committee
deems necessary and appropriate to effectuate the purposes of the Plan. The
terms and provisions of the trust agreement shall control in case of a conflict
between the terms and provisions of such agreement and the terms and provisions
of the Plan.


(b)    Removal and Resignation. Pursuant to the notice requirements and other
procedures contained in the Trust agreement, and in accordance with the Trust
agreement, the Committee may, at any time and from time to time, remove a
Trustee or any successor Trustee and any such Trustee or any successor Trustee
may resign. If the provisions of the Trust agreement remain in effect at the
time of removal or resignation of the Trustee, the Committee shall appoint a
successor Trustee.


Section 5.2    Fees and Expenses.    Except as directed by the Company, the
Trustee’s fee, and related fees and expenses, shall be paid by the Company and
Participating Employers. Brokerage fees, asset-based fees for custodial,
investment and management services, and other investment expenses (e.g.,
participant record-keeping fees) which relate to Investment Funds, shall be paid
out of the Trust and charged to the fund of the Trust and the Accounts of the
Participant to which such fees and costs are attributable.


Section 5.3    Use of Trust.    To the extent any assets are held in the Trust,
such assets shall at all times be the property of the Company or a Participating
Employer and, as such, shall remain subject to the claims of general creditors
of the Company or the Participating Employer, as the case may be, in the event
of bankruptcy or insolvency. No Participant or Beneficiary shall by reason of
the Plan and Trust have any rights to any assets of the Trust, the Company or a
Participating Employer nor to Investment Funds or other property generally, and
neither the existence of the Plan nor the establishment of a Trust shall be
interpreted or construed as a guaranty that any funds which may be held in trust
will be available or sufficient for the payment of benefits under the Plan.
    
Section 5.4    Responsibility and Authority for Fund Management.    The Company
may, in its sole discretion, establish and maintain a funding policy, and may
delegate to the Committee the following duties and authority:


xviii



--------------------------------------------------------------------------------





(i)
to establish Investment Funds for purposes of crediting investment earnings and
losses to Accounts, including the authority to add to or change the number and
nature of the Investment Funds from time to time;

(ii)
to direct the investment and reinvestment of all or any portion of the assets,
if any, held by the Trustee under the Trust; and

(iii)    to periodically review the performance of the Investment Funds.


Section 5.5    Trust Assets. Neither the Company, a Participating Employer nor
the Trustee shall be obligated to purchase any asset or Investment Fund
designated by a Participant pursuant to the provisions of Article VI for
purposes of crediting investment earnings and losses to such Participant’s
Accounts. To the extent the Company and Participating Employers remit Before-tax
Deposits or Employer Contributions to the Trustee, however, and the Investment
Fund designated by the Participant as a deemed investment for his or her
Accounts consists of an asset which the Trustee cannot purchase or an investment
which is not readily available on the open market, the Trustee shall, subject to
the direction of the Committee, return any such amounts to the Company and
Participating Employers in the form of cash. To the extent a Participant
reallocates all or a portion of the balance in his or her Accounts into an
Investment Fund which consists of an asset the Trustee cannot purchase, the
Trustee shall withdraw from the Trust cash equal to the fair market value of
such investment designation and return such cash to the Company or other
Participating Employers.


xix



--------------------------------------------------------------------------------





ARTICLE VI
INVESTMENT; PARTICIPANT’S ACCOUNTS


Section 6.1    Allocation and Reallocation of Before-Tax Deposits and Employer
Contributions.
(a)    Allocation. For purposes of crediting earnings to his or her Accounts, a
Participant shall elect to allocate Before-tax Deposits and Employer
Contributions to one or more of the Investment Funds. A Participant may elect to
change the mix of such allocations in accordance with rules prescribed by the
Committee. An election under this Section 6.1(a) shall remain in effect unless
changed by the Participant; provided, however, that neither the Company, a
Participating Employer, the Committee nor the Trustee shall be obligated to
purchase any investment designated by a Participant. Investment Funds are
selected by a Participant solely for purposes of determining the investment
earnings and losses to be credited to a Participant’s Accounts.
(b)    Reallocation. In accordance with rules prescribed by the Committee, a
Participant may reallocate the balance credited to his or her Accounts among the
available Investment Funds. Any such reallocation shall apply to the entire
balance of such Accounts attributable to participation in the Plan, and not just
to Before-tax Deposits and Employer Contributions made subsequent to such
reallocation.
(c)    Participant-Directed Investment. (1) General. The availability of
Investment Funds for purposes of crediting earnings to Accounts is not a
recommendation to designate a deemed investment in any one Investment Fund. The
selection of deemed investments is solely the responsibility of each
Participant. No officer, employee or other agent of an Employer or the Trustee
is authorized to advise or make any recommendation concerning the selection of
Investment Funds and no such person is responsible for determining the
suitability or advisability of any such selection.
(2)    Participant Responsibility. Participants shall be solely responsible for
selecting, monitoring, and changing the Investment Funds in or by which their
Account balances are invested. Neither the Company, a Participating Employer,
Committee member, nor the Administrator shall be responsible for such investment
decisions. To the extent a Participant does not expressly exercise investment
discretion over his or her Accounts, he or she shall be deemed to have elected
to direct investments to or by the same Investment Fund used for such purposes
under the RSIP, except as otherwise provided by the Committee.
Section 6.2.    Allocation of Deferred Equity Awards.
(a)    Allocation. Deferrals of Equity Awards shall be automatically allocated
to the Share Unit Fund (or the nVent Share Unit Fund, as the case may be) on the
date of vesting, unless otherwise determined by the Committee. A Participant
shall not have the right to re-allocate such deferrals out of the Share Unit
Fund (or the nVent Share Unit Fund).
(b)    Share Unit Fund. A deferral of an Equity Award shall be allocated to the
Share Unit Fund as follows: (i) if the deferral relates to Shares, or Equity
Awards whose value equals the Fair Market Value of a Share, the Participant’s
Account shall be credited with a


xx



--------------------------------------------------------------------------------





number of Shares Units equal to the number of Shares (or Share-related Equity
Awards) deferred, or (ii) if the deferral relates to cash (such as dividend
equivalents), such amount shall be converted to whole and fractional Share
Units, with fractional units calculated to three decimal places, by dividing the
amount to be allocated by the Fair Market Value of a Share on the effective date
of such allocation. A deferral of an nVent Equity Award shall be allocated in a
similar manner to the nVent Share Unit Fund.
As of the Separation Date, with respect to each Share Unit credited to the
Participant’s Account, one nVent Share Unit shall be credited.
If any dividends or distributions (other than in the form of Shares) are paid on
Shares while a Participant has Share Units credited to his Account, such
Participant shall be credited with additional Shares Units equal to the amount
of the cash dividend paid or Fair Market Value of other property distributed on
one Share, multiplied by the number of Share Units credited to the Participant’s
Account on the date the dividend is declared. A similar rule shall apply to
nVent Share Units credited under the nVent Share Unit Fund when dividend or
distributions (other than shares) are paid on nVent Shares.
Any other provision of this Plan to the contrary notwithstanding, if a dividend
is paid on Shares in the form of a right or rights to purchase shares of capital
stock of the Company or any entity acquiring the Company, no additional Share
Units shall be credited to the Participant’s Account with respect to such
dividend, but each Share Unit credited to a Participant’s Account at the time
such dividend is paid, and each Share Unit thereafter credited to the
Participant’s Account at a time when such rights are attached to Shares, shall
thereafter be valued as of any point in time on the basis of the aggregate of
the then Fair Market Value of one Share plus the then Fair Market Value of such
right or rights then attached to one Share.
(c)    Transactions Affecting Shares. In the event of any transaction affecting
Shares that would cause an adjustment to be made under the adjustment provisions
of the Omnibus Incentive Plan, the Committee may make appropriate equitable
adjustments with respect to the Share Units credited to the Account of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan. A similar rule shall apply with respect to units
credited under the nVent Share Unit Fund.


(d)    No Shareholder Rights With Respect to Share Units. Participants shall
have no rights as a stockholder pertaining to Share Units credited to their
Accounts.


Section 6.3.    Investment of Deposits and Employer Contributions. The Committee
may, in its discretion, direct the Trustee to invest a Participant’s Before-tax
Deposits and Employer Contributions in the Investment Funds designated by the
Participant, to the extent such investment is available on the open market and
can be purchased by the Trustee and owned by the Trust. Regardless of whether
any deposits or Employer Contributions are actually invested in the Investment
Funds designated by Participants, however, the Committee shall maintain a
bookkeeping account on behalf of each Participant to which shall be credited the
investment results of each Investment Fund so designated to adjust the amounts
in each Participant’s


xxi



--------------------------------------------------------------------------------





Accounts. At least each calendar quarter, the Committee shall make available or
cause to be made available a report or other information indicating the increase
or decrease in the value of each Participant’s Accounts. Any earnings of an
Investment Fund shall be deemed to be reinvested in the same Investment Fund for
purposes of maintaining a Participant’s Accounts.


Section 6.4.    Participant’s Accounts.


(a)    Establishment of Accounts. Separate Accounts shall be established and
maintained for each Participant by Plan Year and Investment Fund. To the extent
necessary or appropriate to provide for proper administration of the Plan,
including the tracking of payment date and form elections, a Participant’s
Account for a Plan Year shall include separate balances or subaccounts for
interests derived from Before-tax Deposits, deferred Equity Awards, Employer
Contributions and such other separate balances as the Committee shall determine.
The Committee shall also identify or otherwise maintain separate Accounts or
subaccounts for Participants by reference to the identity of the Participant’s
Employer, to the extent practicable.


(b)    Crediting of Accounts. The appropriate Accounts of each Participant shall
be credited with the amounts of Before-tax Deposits, deferred Equity Awards and
Employer Contributions made for each Plan Year. The reallocation of a
Participant’s Accounts, if permitted, shall be appropriately credited as of the
Valuation Date coincident with or next following the effective date of the
reallocation. The maintenance of such Accounts shall not, however, entitle a
Participant to any ownership, preferred claim or beneficial interest in any
Investment Fund or in any specific asset of the Trust. Investment Funds are
deemed investments and used solely for purposes of determining the earnings and
losses to be credited to a Participant’s Accounts.


(c)    Vesting of Accounts. A Participant’s Account shall be fully vested,
except that the portion of the Account arising from the deferral of an Equity
Award shall vest in accordance with the terms of the Equity Award to which it
relates.


Section 6.5.    Beneficiaries. The foregoing provisions of this Article VI shall
be applied, to the extent relevant, with respect to Accounts payable under the
Plan to a Beneficiary of a deceased former Participant.


xxii



--------------------------------------------------------------------------------





ARTICLE VII
PAYMENT OF ACCOUNTS


Section 7.1.    Time and Form of Payments.


(a)    General. Except as otherwise provided in the Plan, a Participant shall
receive his or her entire vested Account balance allocable to a Plan Year in a
lump sum within ninety (90) days of the first to occur of his or her (i)
Separation from Service, (ii) Disability, or (iii) a CIC. In the event the
payment event is due to a Separation from Service and as of the date of the
Separation from Service the Participant is a Specified Employee, however, the
lump sum shall be paid within thirty (30) days after the six (6) month
anniversary of such date.


(b)    Election of Distribution. A Participant may elect, in accordance with
Section 3.1 and subject to such limitations as may be prescribed by the
Committee, to receive distribution of his or her vested Account balance
allocable to a Plan Year:


(1)    Time of Payment. As of one specific future date, provided such date is at
least two (2) years following the last date by which such an election can be
made for that year (or with respect to the portion of the Account relating to an
Equity Award, the date the award is fully vested, if later) and such date cannot
be more than five (5) years after the earlier of the date the Participant
becomes Disabled and the date he or she has a Separation from Service. In the
event the date finally selected is less than two (2) years, the Participant
shall be treated as having not made a specific date election for that year, or,
by reason of subsequent event, is more than five (5) years after the relevant
date, the Participant shall be treated as having selected the fifth (5th)
anniversary of such date as the date of payment. Except as provided in Section
8.5, such an election once finally effective cannot be changed by the
Participant.


(2)    Calculation of Payment. In annual installments over five (5) or ten (10)
years. Each such installment shall be determined by using the vested Account
balance for such year as of the most recent Valuation Date before the payment
date and dividing such balance by the number of years left in the installment
period and the final installment shall include the remaining vested Account
balance. The second year and later installments shall be paid, as far as
practicable, on the anniversary date of the first installment. Except as
provided in Section 7.4, such an election once finally effective cannot be
changed by the Participant. In the event the payment event is due to a
Separation from Service, and as of the date of Separation from Service the
Participant is a Specified Employee, however, the first installment payment may
not be made until after the six (6) month anniversary of such date.


(c)    Form of Payment. All payments made under a Participant’s Account, other
than from the Share Unit Fund, shall be made in cash. Payment from the Share
Unit Fund shall be distributed in the form of Shares, with each whole Share Unit
being paid in the form of one Share, and payment from the nVent Share Unit Fund
shall be distributed in the form of nVent Shares, with each whole nVent Share
Unit being paid in the form of one nVent Share. Fractional Share Units shall be
distributed in cash by multiplying the fractional Share Unit (or nVent Share
Unit, if applicable) by the Fair Market Value of a Share (or an nVent Share)


xxiii



--------------------------------------------------------------------------------





immediately prior to the date of payment. All Shares payable under the Plan
shall be issued from the relevant Omnibus Incentive Plan.
Section 7.2    Distribution Due to Death.
(a)    Death Benefit. If a Participant dies before receiving payment of all of
the vested amounts allocated to his or her Accounts, then notwithstanding the
payment dates or forms of payment elected, and regardless of whether the
Participant had Separated from Service before death or was a Specified Employee
as of such separation, all such unpaid benefits shall be paid to his or her
Beneficiary within ninety (90) days of the date of death. Notwithstanding the
foregoing, the Employer shall not be obligated to make payment to a Beneficiary
(and will not be liable for any failure to make distribution within ninety (90)
days of the date of death) unless and until the Committee has verified the
identity of the Beneficiary and the Beneficiary has established the right to
receive payment of such benefits.
(b)    Default. If a Participant fails to make a valid Beneficiary designation,
makes such a designation but is not survived by any named Beneficiary, or makes
such a designation but the designation does not effectively dispose of all
benefits payable after the Participant’s death, then, to the extent benefits are
payable after the Participant’s death, all such benefits shall be paid to the
Participant’s Spouse (if the Spouse survives the Participant), or if the
Participant has no Spouse or such Spouse does not survive the Participant, the
personal representative or equivalent of the Participant’s estate or, if no such
person has been appointed, then in accordance with the laws of intestate
succession of the jurisdiction in which the Participant was domiciled as of the
date of death.
(c)    Form of Distribution. Distribution to a Beneficiary shall be made in a
lump sum in cash or Shares (including, if applicable, nVent Shares) in
accordance with Section 7.1(c).
(d)    Death of Beneficiary. If a Beneficiary dies after the Participant but
before receiving payment of all benefits under the Plan which would have been
paid to such Beneficiary but for his or her death, then all such unpaid benefits
shall be paid within ninety (90) days after such death to the personal
representatives or equivalent of such beneficiary’s estate. Notwithstanding the
foregoing, the Employer shall not be obligated to make payment to the
beneficiary’s estate (and will not be liable for any failure to make
distribution within ninety (90) days of the date of death) unless and until the
Committee has verified the identity of such representative.
Section 7.3.    Payment of Employer Contributions.
To the extent a Participant or Beneficiary, as the case may be, has received or
commenced receiving benefits hereunder, and the Participant or former
Participant is subsequently determined to be entitled to an allocation of
Employer Contributions for the Plan Year in which the Participant’s active
participation in the Plan ceased, then the Company or Participating Employer
shall timely pay any such contribution to such person or, if such person is
receiving an installment form of distribution, the Committee shall adjust the
balance of the installments due to reflect the amount of such Employer
Contribution effective with the due date of the next installment payment. Any
such amount shall remain subject to all applicable provisions of the Plan until
so paid.


xxiv



--------------------------------------------------------------------------------





Section 7.4.    Later Payment Deferral Elections.


(a)    General. A Participant who elected a specific payment date pursuant to
Section 7.1(b) may, in accordance with the provisions of this Section 7.4 and
while an Employee, elect to change the date or form, or both, of payment of the
vested Account balance allocable to a Plan Year. No more than two (2) such
elections shall be allowed as to the Account balance for a Plan Year.


(b)    Election Rules. The later election must be otherwise valid pursuant to
Section 7.2(b), as if an original election, and must be (i) made at least one
(1) year before the then scheduled payment date and (ii) extend the then
scheduled payment date by five (5) or more years.


(c)    Form of Payment. For purposes of applying this Section 7.4 and
implementing the six (6) month delay rule for Specified Employees, each of the
forms of payment awards under the Plan shall be treated as a single payment due
to be made as of the first scheduled payment date.


Section 7.5.    Miscellaneous.


(a)    De Minimis Amount Payout. In the event a Participant who has a Separation
from Service has a vested Account balance or portion thereof for all years which
in the aggregate (under all such arrangements treated as the same plan for this
purpose under Section 409A and the Treasury Regulations thereunder) is $17,500
or less (or such higher amount described in Code section 402(g)(1)(B) as then in
effect) or less, the Committee may, in its discretion, cause such vested balance
(and the balances of any other arrangements treated as the same plan) to be
distributed in a lump sum immediately following the Participant’s Separation
from Service, notwithstanding any other provision of the Plan or the
Participant’s distribution elections.


(b)    Permissible Delay and Acceleration. The payment provisions of Article VII
are subject to exceptions or overrides in the discretion of the Committee or
other person, other than the Participant concerned, as otherwise provided in the
Plan or as allowed under Code section 409A.




xxv



--------------------------------------------------------------------------------





ARTICLE VIII
EMERGENCY WITHDRAWALS


Section 8.1    Restricted Withdrawals.


(a)    General. A Participant who is not otherwise then entitled to an immediate
lump sum distribution may, upon a showing of an Unforeseeable Emergency which
cannot be satisfied by other available liquid assets, request a withdrawal from
the Participant’s vested Account balance, but excluding amounts allocated to the
Share Unit Fund. An emergency withdrawal cannot be requested more frequently
than once each Plan Year.


(b)    Determination. The Committee or its delegate shall determine whether the
relevant facts and circumstances represent an Unforeseeable Emergency and the
amount necessary to satisfy such need. The Committee may require such proof as
it deems appropriate to evidence the existence of and the amount necessary to
satisfy the emergency or extraordinary circumstances, including a certification
that the need cannot be relieved (i) through reimbursement from insurance, (ii)
by reasonable liquidation of other assets (but such available assets shall be
determined without regard to the Participant’s account balances under the RSIP
and the Plan, whether attributable to amounts deferred before 2005 or after
2004), or (iii) by cessation of Before-tax Deposits. If and to the extent the
cessation of Before-tax Deposits can remedy such need, the Committee may direct
such immediate cessation and suspend the Participant’s right, for such period of
time as it deems appropriate, to elect Before-tax Deposits.


(c)    Time for Payment. Distributions pursuant to this Article shall be made in
cash within ninety (90) days after the withdrawal is approved by the Committee.
If a Participant should die after requesting an emergency withdrawal, but prior
to the distribution thereof, the withdrawal election shall be deemed revoked.


(d)    Committee Discretion. Approval of an emergency withdrawal shall be in the
sole discretion of the Committee, and no such approval shall be given if the
Committee determines that allowing such withdrawal may have an adverse tax
consequence to the Company, Participating Employers, the Plan or other
Participants. In the Committee’s sole discretion, such approval may require the
suspension of a Participant’s right to elect Before-tax Deposits for such period
of time as the Committee directs.




xxvi



--------------------------------------------------------------------------------





ARTICLE IX
PLAN ADMINISTRATION


Section 9.1.    Committee.
(a)    General. The Committee shall consist of the persons listed on Schedule 3.
The Committee shall have exclusive responsibility for the general administration
and operation of the Plan and the power to take any action necessary or
appropriate to carry out such responsibilities. In addition, the Committee shall
provide generally for the operation of the Plan and be a liaison between
Employers to assure uniform procedures as appropriate. The duties of the
Committee shall include, but not be limited to, the following:
(i)
to prescribe, require and use appropriate forms;

(ii)
to formulate, issue and apply rules and regulations;

(iii)
to prepare and file reports, notices and any other documents relating to the
Plan which may be required by law;

(iv)    to interpret and apply the provisions of the Plan;
(v)    to authorize and direct benefit payments.
In exercising such powers and duties, and other powers and duties granted under
the Plan or Trust to the Committee, the Committee and each member thereof is
granted such discretion as is appropriate or necessary to carry out the duties
and powers so delegated. This discretion necessarily follows from the fact that
the Plan, the Trust and related documents do not, and are not intended to,
prescribe all rules necessary to administer the Plan or anticipate all
circumstances or events which may arise in the course of such administration.
(b)    Code Section 409A. The Plan shall be administered, and the Committee, its
delegate and the Administrator shall exercise their discretionary authority
under the Plan, in a manner consistent with Code section 409A. Any permissible
discretion to accelerate or defer a Plan payment under such Regulations, the
power to exercise which is not otherwise described expressly in the Plan, shall
be exercised by the Committee. In the event the matter over which such
discretion may be exercised relates to a Committee member, or such member is
otherwise unable to fairly exercise such discretion, such member shall not take
part in the deliberations and decisions regarding that matter.
(c)    Allocation to Participating Employers. To the extent practicable, the
Committee shall account for the Trust assets in such manner as will permit the
accurate allocation of Accounts or parts thereof, including the investment
earnings and losses attributable thereto, to the relevant Participating
Employer. The Committee shall provide to each Participating Employer all
information necessary to permit each such Employer to prepare any reports or tax
filings which may be required by reason of its status as a Participating
Employer.


(d)    Action by Compensation Committee of the Board. Notwithstanding the
foregoing, if any action or determination of the Committee as set forth in the
Plan is required to


xxvii



--------------------------------------------------------------------------------





be taken by the Compensation Committee of the Board of Directors of the Company
in order to comply with applicable law, the Company’s governance charters or the
listing requirements of any exchange on which the Company’s (or an affiliate’s)
stock is then listed, then all references herein to the “Committee” shall
include the Compensation Committee of the Board to the extent deemed necessary
or advisable.
Section 9.2.    Organization and Procedure. The Committee may have a chairman, a
secretary, and such other officers as it deems appropriate. Subject to Section
9.1, action on any matter shall be taken on the vote of at least a majority of
all members of the Committee at any meeting or upon unanimous written consent of
all members without a meeting. The Committee may adopt such bylaws, procedures
and operating rules as it deems appropriate.
Section 9.3.    Delegation of Authority and Responsibility. The Committee may,
in writing, delegate to any one or more of its members the authority to execute
documents on behalf of the Committee and to represent the Committee in any
matters or dealings involving such Committee.
The Committee may delegate in writing certain of its powers to a person employed
by an Employer under such terms and conditions as may be specified by the
Committee. Employees of an Employer who are not members of the Committee or
persons to whom powers are delegated, shall perform such duties and functions
relating to the Plan as the Committee may direct and supervise. It is expressly
provided, however, that the Committee shall retain full and exclusive authority
and responsibility for and respecting any such activities by other employees,
and nothing contained in this Section 9.3 shall be construed to confer upon any
such employee any discretionary authority or control respecting the
administration or operation of the Plan.
Section 9.4.    Use of Professional Services.
The Committee may obtain the services of such attorneys, accountants, record
keepers or other persons as it deems appropriate, any of whom may be the same
persons who are providing services to an Employer. In any case in which the
Committee utilizes such services, it shall retain exclusive discretionary
authority and control over the administration and operation of the Plan.
Section 9.5.    Fees and Expenses.
Committee members who are employees of the Company or a Participating Employer
shall serve without compensation but shall be reimbursed for all reasonable
expenses incurred in their capacity as Committee members. No employee members of
the Committee or persons performing services pursuant to Section 9.4 shall
receive greater than reasonable compensation for their services. All
compensation for services and expenses shall be paid from the Trust unless the
Company, in its sole discretion, elects to pay them. To the extent not paid by
the Company, such compensation and expenses shall be paid out of the principal
or income of the Trust and charged to Accounts.
Section 9.6.    Communications.
Requests, claims, appeals, and other communications related to the Plan and
directed to the Company or the Committee shall be in writing and shall be made
by transmitting the same via the U.S. Mail, certified, return receipt requested,
to the Sidekick Committee, c/o Senior Vice President of Human Resources, at the
address listed in the latest summary description for the Plan.


xxviii



--------------------------------------------------------------------------------





Section 9.7.    Claims.


(a)    Filing Claims. A Participant or Beneficiary (or a person who in good
faith believes he or she is a Participant or Beneficiary, i.e., a “claimant”)
who believes he or she has been wrongly denied benefits under the Plan may file
a written claim for benefits with the Administrator. Although no particular form
of written claim is required, no such claim shall be considered unless it
provides a reasonably coherent explanation of the claimant’s position.


(b)    Decision on Claim. The Administrator shall in writing approve or deny the
claim within sixty (60) days of receipt, provided that such sixty (60) day
period may be extended for reasonable cause by notifying the claimant. If the
claim is denied, in whole or in part, the Administrator shall provide notice in
writing to the claimant, setting forth the following:


(1)    the specific reason or reasons for the denial;


(2)    a specific reference to the pertinent Plan provisions on which the denial
is based;


(3)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and


(4)    the steps to be taken if the claimant wishes to appeal the decision to
the Committee.


(c)    Appeal of Denied Claim. (1) Filing Appeals. A claimant whose claim has
been denied in whole or in part may appeal such denial to the Committee by
filing a written appeal with the Administrator within sixty (60) days of the
date of the denial. A decision of the Administrator which is not appealed within
the time herein provided shall be final and conclusive as to any matter which
was presented to the Administrator.


(2)    Rights on Appeal. A claimant (or a claimant’s duly authorized
representative) who appeals the Administrator’s decision shall, for the purpose
of preparing such appeal, have the right to review any pertinent Plan documents,
and submit issues and comments in writing to the Committee.


(d)    Decision by Appeals Committee. The Committee shall make a final and full
review of any properly appealed decision of the Administrator within sixty (60)
days after receipt of the appeal, provided that such period may be extended for
reasonable cause by notifying the claimant. The Committee’s decision shall be in
writing and shall include specific reasons for its decisions and specific
references to the pertinent Plan provisions on which its decision is based.




xxix



--------------------------------------------------------------------------------





ARTICLE X
PLAN AMENDMENTS, PLAN TERMINATION,
AND MISCELLANEOUS


Section 10.1    Amendments and Termination.
(a)    General. While it is intended the Plan shall continue in effect
indefinitely, the Company may from time to time modify, alter or amend the Plan
or the Trust, provided that no amendment affecting the rights, duties or
responsibilities of the Trustee may be made without the Trustee’s consent.
Except as otherwise inconsistent with Section 9.1(b), the Company may at any
time order the temporary suspension or complete discontinuance of Before-tax
Deposits, deferrals of Equity Awards or Employer Contributions, or may terminate
the Plan. Except as described in subsection (b) following, no such amendment
shall reduce the balance in any Participant’s Accounts determined as of the
later of the date the amendment is adopted or effective.
(b)    Amendments to Comply with Applicable Law. Nothing herein shall be
construed to prevent any modification, alteration or amendment of the Plan or
Trust which is required to comply with the provision of any applicable law or
regulation relating to the establishment or maintenance of this Plan and Trust.
Except as otherwise provided herein, or as necessary to comply with such law or
regulation, no such amendment shall reduce the balance in any Participant’s
Accounts determined as of the later of the date the amendment is adopted or
effective.


(c)    Participating Employers. An Employer may become a Participating Employer
by agreeing to withhold and make contributions for its Employees as provided for
herein. An Employer which becomes a Participating Employer thereby agrees to pay
or provide for the payment of benefits hereunder to those Participants (and
their Beneficiaries) employed by it, but only to the extent such benefits are
attributable to contributions, and investment earnings and losses credited
thereon, related to the period of such employment. A Participating Employer
shall have no discretionary authority or control over the administration of the
Plan or the Fund.
An Employer, other than the Company, which becomes a Participating Employer
thereby agrees that any subsequent modifications, alterations and amendments to
the Plan by the Company shall be deemed to have been adopted by the
Participating Employer.
An Employer, other than the Company, may cease to be a Participating Employer by
adopting a written resolution of its board of directors and delivering such
resolution to the Committee. No resolution ending participation in the Plan
shall be effective until thirty (30) days after it is received by the Committee.
Unless otherwise provided herein, ceasing to be a Participating Employer shall
not relieve such Employer of its obligation hereunder to provide for the payment
of benefits credited to Accounts on behalf of Participants during the time such
Employer was a Participating Employer.
(d)    Plan Termination. If the Plan is terminated, the Committee may elect to
either terminate or retain the Trust. Any decision to terminate the Plan or the
Trust shall not reduce the balance of a Participant’s Accounts under the Plan as
of the effective date of such


xxx



--------------------------------------------------------------------------------





termination, nor shall it terminate, amend or otherwise change the liability of
the Company or Participating Employer to pay or provide for the payment of
benefits under the Plan.
Section 10.2    Non-Guarantee of Employment.
Nothing contained in this Plan shall be construed as a contract of employment
between an Employer and a Participant, or as a right of any Participant to be
continued in the employment of an Employer, or as a limitation on the right of
an Employer to discharge any Participant with or without notice or with or
without cause.
Section 10.3    Rights to Trust Asset.
(a)    Rights of Participants. No Participant or any other person shall have any
right to, or interest in, any part of the Trust assets upon termination of
employment or otherwise, except as otherwise provided under the Plan. If the
assets of the Trust are insufficient to pay the vested amounts credited to a
Participant’s Accounts, the Participant’s Employer shall pay any such amounts
from its other general assets. If such Employer does not timely pay such
benefits, then, except as described in Section 10.3(b), the sole recourse of a
claimant Participant or Beneficiary shall be against such Employer and neither
the Company nor any other Employer shall be responsible to pay or provide for
the payment of such benefits or liable for the nonpayment thereof.
(b)    Company Assumption of Liability. If the Participant’s employment is
terminated due to the sale of the stock (or rights analogous to stock) or assets
of his or her Employer by the Company, the Company shall assume and be
responsible for the payment of benefits to such Participant as necessary
pursuant to this Section 10.3 even though it may not have been such
Participant’s Employer. The Company’s obligation under this Section 10.3(b)
shall cease as of the earlier of the date all such benefits are paid to the
affected Participant or the date the person who purchased such stock or assets,
or a person who controls such person, agrees in writing to assume the liability
for the benefits credited to the affected Participants by reason of their
participation in the Plan.
Son 10.4    Suspension of Rules.
(a)    Federal Securities and Other Laws. Notwithstanding anything in the Plan
to the contrary, and to the extent and for the time reasonably necessary to
comply with federal securities laws (or other applicable laws or regulations),
elective deferrals, Participant investment-direction, and payment dates and
forms under the Plan may be suspended, changed, or delayed as necessary to
comply with such laws or regulations; provided, however, any payments so delayed
shall be paid to the Participant or Beneficiary as of the earliest date the
Committee determines that such payment will not cause a violation of any such
laws or regulations.
(b)    Section 162(m). If the Committee reasonably determines that a scheduled
payment of benefits under the Plan will not be deductible by an Employer by
reason of Code section 162(m), it may, if and to the extent permitted by Code
section 409A, suspend all such payments to the extent not so deductible.
Payments so suspended shall be paid by the fifteenth (15th) day of the third
month after the affected Participant dies, becomes Disabled, or incurs a
Separation from Service, or if earlier, when such payment is deductible by the
Company;


xxxi



--------------------------------------------------------------------------------





provided, however, if the Participant is a Specified Employee when he or she
incurs a Separation from Service, payments suspended pursuant to this subsection
shall be paid as described except the six (6) month anniversary of the actual
Separation from Service shall be treated as the date the affected Participant
Separated from Service.
(c)    Offset for Amounts Due. A Participant’s vested Account balance may be
reduced by one or more offsets to repay any amounts then due and owing to an
Employer, unless another means of repayment is agreed to by the Committee.
Except for the right to immediate offset for an amount up to $5,000, or such
higher amount as allowed under Treasury Regulations or other directives, the
Account balance shall not be so offset before it is otherwise scheduled to be
paid to the Participant or Beneficiary and the amount then offset shall not
exceed the amount that would be otherwise so paid.
Section 10.5    Requirement of Proof. In discharging their duties and
responsibilities under the Plan, the Committee or other individual may require
proof of any matter concerning this Plan, and no person shall acquire any rights
or be entitled to receive any benefits under this Plan until such proof is
furnished.
Section 10.6    Indemnification. The Company shall indemnify each member of the
Committee and hold each of them harmless from the consequences of acts or
conduct when done in their capacity as Committee members. This provision shall
apply only if the member acted in good faith and in a manner reasonably believed
to be solely in the best interests of the Participants and Beneficiaries and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe the conduct was unlawful. Such indemnification shall cover any and all
reasonable attorneys’ fees and expenses, judgments, fines and amounts paid in
settlement, but only to the extent such amounts are (i) actually and reasonably
incurred, (ii) not otherwise paid or reimbursable under an applicable Employer
paid insurance policy, and (iii) not duplicative of other payments made or
reimbursements due by the Company or its affiliates under other indemnity
agreements.
In no event shall this Section 10.6 be construed to require the Company to
indemnify third parties with whom it may contract to perform administrative or
investment management duties or to indemnify the Trustee to any extent beyond
what may be required under such contract or the Trust agreement, respectively.
Section 10.7.    Non-Alienation and Taxes.
(a)    General. Except as otherwise expressly provided herein or as otherwise
required by law, no right or interest of any Participant or Beneficiary in the
Plan and the Trust shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, attachment,
garnishment, execution, levy, bankruptcy, or any other disposition of any kind,
either voluntary or involuntary, prior to actual receipt of payment by the
person entitled to such right or interest under the provisions hereof, and any
such disposition or attempted disposition shall be void.
(b)    Tax Withholdings. (1) General. Benefits earned under the Plan and payment
of such benefits shall be subject to tax reporting and withholding as required
by law


xxxii



--------------------------------------------------------------------------------





and the amount of such withholding may be determined by treating such benefits
as being in the nature of supplemental wages. If tax withholdings must be made
before such benefits are paid to a Participant or Beneficiary (e.g., FICA taxes
on Before-tax Deposits), they shall be made from other wages paid to such
individual apart from the Plan to the extent reasonably possible; provided,
however, if such other wages are insufficient for that purpose, the withholdings
shall be made from and reduce Before-tax Deposits or Employer Contributions, as
applicable, for the individual concerned or, if no such contributions are
available, the relevant Employer shall advance the withholdings, the appropriate
Account balance of the individual concerned shall be reduced in the same amount,
and upon the direction of the Committee the Trustee shall remit to the Employer
an amount equal to such reduction.
(2)    Tax Consequences. Neither the Company nor any other Employer represents
or guarantees that any particular federal, foreign, state or local income,
payroll, or other tax consequence will result from participation in this Plan or
payment of benefits under the Plan.
(c)    Coordination with Code Section 457A. If a Participant is subject to Code
Section 457A in a Plan Year, then to the extent required by Code Section 457A:
(1)    His or her Before-tax Deposits for such year shall be deducted from the
Participant’s Base Compensation and/or Bonus Compensation on an after-tax basis,
and as a result the Employer Matching and Discretionary Contributions shall be
calculated by taking into considered that such deposits are includible in the
Participant’s compensation for such year;
(2)    All allocations made during such Plan Year, including Employer
Contributions and earnings credited on deferred amounts, shall be considered
taxable income to the extent vested in such year;
(3)    All prior deferred amounts shall be considered taxable income in such
year to the extent vested (and not previously included in income); provided that
with regard to amounts deferred that are attributable to services performed
prior to January 1, 2009, such amounts shall not be required to be included in
taxable income until December 31, 2017.
Notwithstanding any provision of the Plan to the contrary, the Administrator may
authorize the payment of amounts in the year such amounts are included in income
under this subsection (c) unless payment at such time would violate Code Section
409A.
Section 10.8.    Not Compensation Under Other Benefit Plans. No amounts
allocated to a Participant’s Account shall be deemed to be salary or
compensation for purposes of the RSIP or any other employee benefit plan of the
Company or any other Employer except as and to the extent otherwise specifically
provided in such other plan.    
Section 10.9.    Savings Clause. If any term, covenant, or condition of this
Plan, or the application thereof to any person or circumstance, shall to any
extent be held to be invalid or unenforceable, the remainder of this Plan, or
the application of any such term, covenant, or condition to persons or
circumstances other than those as to which it has been held to be invalid or
unenforceable, shall not be affected thereby, and, except to the extent of any
such invalidity or


xxxiii



--------------------------------------------------------------------------------





unenforceability, this Plan and each term, covenant, and condition hereof shall
be valid and shall be enforced to the fullest extent permitted by law.
Section 10.10. Facility of Payment. If the Committee shall determine a
Participant or Beneficiary entitled to a distribution hereunder is incapable of
caring for his or her own affairs because of illness or otherwise, it may direct
any distribution from such Participant’s Accounts be made, in such shares as it
shall determine, to the Spouse, child, parent or other blood relative of such
Participant or Beneficiary, or any of them, or to such other person or persons
as the Committee may determine, until such date as it shall determine such
incapacity no longer exists; provided, however, the exercise of this discretion
shall not cause an acceleration or delay in the time of payment of Plan benefits
except to the extent, and only for the duration of, the time reasonably
necessary to resolve such matters or otherwise protect the interests of the
Plan. The Committee shall be under no obligation to see to the proper
application of the distributions so made to such person or persons and any such
distribution shall be a complete discharge of any liability under the Plan to
such Participant or Beneficiary, to the extent of such distribution.
Section 10.11. Requirement of Releases. If in the opinion of the Committee, any
present or former Spouse or dependent of a Participant or other person shall by
reason of the law of any jurisdiction appear to have any bona fide interest in
Plan benefits that may become payable to a Participant or with respect to a
deceased Participant, or otherwise has asserted such a claim, the Committee may
direct such benefits be withheld pending receipt of such written releases as it
deems necessary to prevent or avoid any conflict or multiplicity of claims with
respect to the payment of such benefits, but only to the extent and for the
duration reasonably necessary to resolve such matters or otherwise protect the
interests of the Plan.
Section 10.12. Board Action. Any action which is required or permitted to be
taken by the Board of Directors of the Company under the Plan may be taken by
the Compensation Committee of such board or any other authorized committee of
such board.


Section 10.13. Computational Errors. In the event mathematical, accounting, or
similar errors are made in processing or paying a benefit under the Plan, the
Committee may make such equitable adjustments as it deems appropriate (which may
be retroactive) to correct such errors.
        
Section 10.14. Unclaimed Benefits. In the event any person who is entitled to
benefits hereunder cannot be located despite reasonable and diligent efforts to
do so, then such person’s benefits shall be automatically forfeited as of the
last day of the Plan Year next following the year in which such benefits first
became payable; provided, however, in the event such person subsequently makes a
valid claim for such forfeited benefits prior to the termination of the Plan,
such benefits shall be reinstated and immediately paid.
    
Section 10.15. Communications. The Committee, or its delegate, or the Trustee,
as to the function or authority concerned, shall prescribe such forms of
communication, including forms for benefit application and the like, with
respect to the Plan and Fund as it deems appropriate. Except as otherwise
prescribed by such persons or otherwise provided by governing statute or
regulation, any such communication and assent or consent thereto may be handled
by electronic means.


xxxiv



--------------------------------------------------------------------------------





ARTICLE XI
TRANSITIONAL RULES


Section 11.1.    Introduction. This Plan document is effective on January 1,
2009 (i.e., the “effective date”) and, except as otherwise provided herein,
shall apply only to those Participants who are eligible to actively participate
in the Plan on or after the effective date. For the period that began on January
1, 2005 and ended December 31, 2008, the Plan as in effect on December 31, 2004
governed the rights and obligations of the Company and Participants, except as
modified by the Company in its discretion so that the Plan and its operations
were in good faith compliance with Code Section 409A.


Section 11.2.    Amounts Deferred Under Prior Plan.
Account balances (including earnings and losses on such balances regardless of
when incurred) attributable to deposits and contributions for periods before
2005 shall be accounted for separately from account balances attributed to
deposits and contributions for periods after 2004 and such pre-2005 deferrals
shall be governed by the terms and conditions of the Plan as in effect on
December 31, 2004, which are contained in a separate plan document; provided
that if any such amounts are includible in income under Code Section 457A, then
payment of such amounts shall be subject to the provisions of Section 10.7(c)
hereof .
____________________


The undersigned, by the authority of the Board of Directors of Pentair, Inc.,
does hereby approve the form and content of this Plan document.


Dated:
 
 



xxxv



--------------------------------------------------------------------------------





SCHEDULE 1 - BASE COMPENSATION


Items Included
Items Excluded


Base salary before deferrals for:
401(k) plan before-tax employee contributions;
Section 125 plan (flexible benefit, cafeteria plan) pre-tax employee
contributions; and
Section 132(f)(4) plan (transportation benefit plan) pre-tax employee
contributions
























































All other items of compensation





xxxvi



--------------------------------------------------------------------------------





SCHEDULE 2 - BONUS COMPENSATION


•
Performance Awards under the Pentair plc 2012 Stock and Incentive Plan that are
not Equity Awards



•
Management Incentive Plan (“MIP”)



•
Local GBU-specific annual bonus plans (Flow participants only), but excluding
any Tracer Industries Management, LLC bonus plan



xxxvii



--------------------------------------------------------------------------------





SCHEDULE 3


COMMITTEE MEMBERS




1.    Senior Vice President of Human Resources


2.    Vice President of Compensation and Benefits


3.    Vice President of Treasury and Tax






xxxviii

